DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 04/18/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Paul Otterstedt on 05/09/2022.
The application has been amended as follows: 

1. 	A magnetic random access memory (MRAM) array comprising: 
a plurality of MRAM cells, each of the MRAM cells comprising a magnetic tunnel junction (MTJ) stack disposed on a bottom metal via connecting the MTJ stack to a bottom conductive contact in a substrate; 
a plurality of top conductive contacts, each of the top conductive contacts disposed on a respective one of the MTJ stacks; and 
a plurality of unitary structures configured as a heat sink and [[/]] magnetic shield disposed on a vertical portions of each of the MRAM cells, including vertical portions of the bottom metal vias, and under a portion of each of the MTJ stacks.

7. 	The MRAM array of Claim 1, wherein each of the unitary structures is 

13-20.	(Canceled)


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Zeng (US 2013/0119496), discloses a magnetic random access memory (MRAM) array comprising: a plurality of MRAM cells, each of the MRAM cells comprising a magnetic tunnel junction (MTJ) stack (301) disposed on a bottom metal via (304) connecting the MTJ stack to a bottom conductive contact (314) in a substrate (305); a plurality of top conductive contacts (313), each of the top conductive contacts disposed on a respective one of the MTJ stacks; and a plurality of unitary structures (302, 303) configured as a heat sink and magnetic shield disposed on a vertical portions of each of the MRAM cells, including vertical portions of the bottom metal vias (see Zheng, FIG. 3K, [0047]-[0058]). The prior art of records, individually or in combination, do not disclose nor teach “under a portion of each of the MTJ stacks” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811